Rejoinder
Claims 1, 3 and 5 are allowable. Claims 2 and 4, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among inventions with species A, B, and C, as set forth in the Office action mailed on 11/09/20, is hereby withdrawn and claims 2, and 4 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
Claims 1-5 are allowed.  The following is Examiner’s statement of reasons for allowance. 
Applicant claims genus and species of adder-subtractor circuits for subtracting a second operand from a first operand. The genus as in claim 1 comprises an inverting circuit, a circuit having a function to perform a predetermined arithmetic operation, a carry generating circuit, and an XOR circuit. The inverting circuit inverts the first operand on a bit-by-bit basis to output a first inverted operand, the inverting circuit being disposed on a path of a minuend to invert the minuend rather than the subtrahend.  The carry generating circuit is configured to generate carries from the first inverted operand and the second operand.  The XOR circuit is configured to produce a value of a bit-by –bit XOR of the carries, the first operand, and the second operand.
Examiner adopts arguments asserted by Applicant in the office action dated 06/03/21 as reasons for indication of allowable subject matter.
Kimura is the closest prior art found.  See Non-final office action dated 03/03/21 for disclosure of Kimura with respect to the claimed invention.  See Applicants Remarks p. 5-7 for reasons for indication of allowable subject matter with respect to Kimura.
US 7990820 B1 Sohay (hereinafter “Sohay”) discloses a digital logic circuit that includes subtraction, which utilizes subtraction by carry method (abstract).  Sohay further discloses circuitry that carry generation circuitry, inverting circuitry, and XOR circuitry, but does not explicitly disclose an inverting circuit inverts the first operand on a bit-by-bit basis to output a first inverted operand, the inverting circuit being disposed on a path of a minuend to invert the minuend rather than the subtrahend, and further does 
US 20050198094 A1 Wallace (hereinafter “Wallace”) discloses an adder subtractor circuit that includes generation of a difference of two numbers, wherein the subtract logic includes XORing each b it of the second binary number (abstract, fig 1-2).  Wallace does not, however, explicitly disclose an inverting circuit inverts the first operand on a bit-by-bit basis to output a first inverted operand, the inverting circuit being disposed on a path of a minuend to invert the minuend rather than the subtrahend, and further does not explicitly disclose the configuration of inverting, carry, XOR and other function circuitry in the configuration claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 571 272 4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EMILY E LAROCQUE/Examiner, Art Unit 2182